Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following references were considered (among others) in determining the patentability of claims 5-12:

Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the apparatus of claim 1, 
wherein the mapping (of viewer pose to render pose - claim 1) is a constant linear mapping for a first distance from the render pose to the reference anchor pose, 
wherein the first distance does not exceed a threshold.  
The prior art of record fails to disclose mapping the view pose to the render pose based on a linear relationship to the distance from the render pose to the reference anchor.  As the viewer pose changes, the rendered virtual objects change position / orientation linearly with respect to the viewer pose change and the anchor pose. (published specification [0124]).

Regarding claim 6, claim 6 is dependent on claim 5, claim 5 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claim 6’s dependence on claim 5, claim 6 is objected to for the same reasons as claim 5.

Regarding claim 20, claim 20 contains the allowable subject matter described in claim 5 and the reasons for the art of record not being combinable to disclose claim 20 are the same as claim 5.  Therefore, claim 20 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 5.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the apparatus of claim 1, 
wherein the selector circuit is arranged to switch the reference anchor pose in response to a detection that a first viewer pose meets a criterion, 
wherein criterion comprises a requirement that a second distance exceeds a threshold, 
wherein the second distance is between the first viewer pose and a reference viewer pose.
Chui et al. (“Chui”, US Pre-Grant Publication 20180053341 A1) [0051] selects a reference view by measuring the distance between the camera pose and the reference views.  Chui selects the reference view closest to the camera view.  However, Chui does not select a new reference view based on a viewer pose / reference view distance exceeding a threshold.

Regarding claims 8-12, claims 8-12 are dependent on claim 7, claim 7 being objected to for being dependent on a rejected base claim, but comprising allowable subject matter.  Based on claims 8-12 being dependent on claim 7, claims 8-12 are objected to for the same reasons as claim 7.

Claim Objections
Claims 1, 17 are objected to because of the following informalities:  
Claim 1 line 3 comprises the limitation the memory circuit is arrange to store.  “Arrange” is a typographical error, the Examiner recommends “arranged”.
Claim 17 is missing a period “.” at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, 14-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche et al. (“Trimeche”, US Pre-Grant Publication 20100259595 A1), in view of Vincent et al et al. (“Vincent”, US Pre-Grant Publication 20080291217 A1).

Regarding claim 1, Trimeche discloses an apparatus for generating images of a scene (Trimeche (Abstract)), the apparatus comprising:
a memory circuit, wherein the memory circuit is arrange to store (Trimeche [0027] capturing system.  Trimeche [0033] discloses a storage system for video data.  Trimeche [0033] memory unit.) a set of anchor poses for the scene (Trimeche (Abstract) receives available camera views (anchor poses) of a 3D scene.); 
a receiver circuit,  wherein the receiver circuit is arranged to receive (Trimeche [0027] capturing system.) viewer poses of  a viewer (Trimeche [0027] discloses selection or navigation of synthetic views.); 
a selector circuit, wherein the selector circuit is arranged to select a reference anchor pose from the set of anchor poses (Trimeche [0027] discloses view selection corresponding to the camera views.  Fig. 3b illustrates a synthetic view corresponding to camera view (C2).); 
a render pose processor circuit (Trimeche [0027] capturing system.), wherein the render pose processor circuit is arranged to determine a first render pose in the scene for a current viewer pose of the viewer poses (Trimeche [0027] discloses view selection corresponding to the camera views.  Fig. 3b illustrates a synthetic view corresponding to camera view (C2));
wherein the set of anchor poses comprise a first anchor pose and a second anchor pose (Trimeche [0027] discloses view selection corresponding to the camera views.  Figs. 3a, 3b illustrate a synthetic views corresponding to camera views (C1-C4) (anchor poses).),
wherein the selector circuit is arranged to switch the reference anchor pose from the first anchor pose to the second anchor pose in response to the viewer poses meeting a criterion (Trimeche [0055] discloses a user selecting a first synthetic view by specifying a location, orientation and settings (pose) of a virtual camera.  This first synthetic view would correspond to one or more camera views (Figs. 3a-3b).  Trimeche [0056] discloses changes to the synthetic view using pan, rotation, and zoom.  This second synthetic view would correspond to a second combination of camera views (Figs. 3a-3b).), 
wherein the render pose processor circuit is arranged to determine the first render pose from a mapping of viewer poses to render poses,
wherein the mapping depends on which anchor pose of the set of anchor poses is selected as the reference anchor pose.  (Trimeche (Fig. 5 [0055]-[0056]) discloses selecting a synthetic view of interest (525), then identifying one or more camera views associated with the selected synthetic view (535).  Trimeche displays the synthetic view (viewer pose to render pose) (555).)

Trimeche does not describe a retriever circuit, wherein the retriever circuit is arranged to retrieve a first three-dimensional image data for the reference anchor pose; and
a synthesizer circuit, wherein the synthesizer circuit is arranged to synthesize an image for the first render pose in response to the first three dimensional image data.
However, these features are well known in the art as taught by Vincent. For example, Vincent discloses a retriever circuit (Vincent [0039] provides annotation from a server.), wherein the retriever circuit is arranged to retrieve a first three-dimensional image data for the reference anchor pose (Vincent (Fig. 3 [0032]) illustrates 3D image data that overlays a viewpoint.  Annotations such as arrows, lines, and text are rendered in a 3D manner that matches the 3D scene.); and
a synthesizer circuit (Vincent (Fig. 1) panorama viewer (120)), wherein the synthesizer circuit is arranged to synthesize an image for the first render pose in response to the first three dimensional image data. (Vincent (Fig. 3 [0032]) illustrates 3D image data that overlays a viewpoint.  Annotations such as arrows, lines, and text are rendered in a 3D manner that matches the 3D scene.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Trimeche’s system for generating a synthetic view from multiple camera views with Vincent’s system for providing 3D overlays on a panoramic image because with Vincent’s system, information related to scene geometry and/or available camera views of the 3-D scene is transmitted by the streaming server to one or more user equipment [0061]

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Trimeche and Vincent above.
Trimeche as modified by Vincent further teaches the apparatus of claim 1, wherein the render pose processor circuit is arranged to 
map a viewer pose value to different render pose values for the first anchor pose, 
wherein the first anchor pose is selected as the reference anchor pose,
wherein the second anchor pose is selected as the reference anchor pose.  (Vincent (Fig. 3 [0033]) discloses a user in a virtual map environment rotating the view.  Each viewer pose maps to different renderings of virtual objects, the different renderings mapping to different anchor poses.)

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Trimeche and Vincent above.
Trimeche as modified by Vincent further teach Claim 4 (Currently Amended) the apparatus of claim 1, 
wherein the render pose processor circuit is arranged to map viewer poses to render poses for the same reference anchor pose such that a change in the viewer poses in a first direction is mapped to a change in the render poses in the first direction.  (Trimeche (Fig. 7 [0071]) illustrates a user changing to a new synthetic view, both views including camera (anchor) (C3).
Vincent (Fig. 3 [0032]) illustrates 3D image data that overlays a viewpoint.  Annotations such as arrows, lines, and text are rendered in a 3D manner that matches the 3D scene.)

Regarding claim 14, in light of the rejection in claim 1, the method in claim 14 is similar and performed by the apparatus in claim 1. Therefore, claim 14 is rejected for the same reason as claim 1.

Regarding claim 15, Trimeche as modified by Vincent further teach a computer program stored on a non-transitory medium. (Vincent [0028] downloads a program from a server.  Servers are well known to comprise non-transitory media.)
In light of the rejection of claim 14, the remaining limitations for the computer program in claim 15 are similar and performed by the method in claim 14. Therefore, the remaining limitations in claim 15 are rejected for the same reason as claim 14.

Regarding claim 16, the claimed invention for claim 14 is shown to be met with explanations from Trimeche and Vincent above.
Trimeche further teaches the method of claim 14, further comprising determining the first render pose from a mapping of the viewer poses to render poses, wherein the mapping depends on which anchor pose of the set of anchor poses is selected as the reference anchor pose. (Trimeche (Fig. 5 [0055]-[0056]) discloses selecting a synthetic view of interest (525), then identifying one or more camera views associated with the selected synthetic view (535).  Trimeche displays the synthetic view (viewer pose to render pose) (555).)

Regarding claim 17, in light of the rejection in claim 2, the method in claim 17 is similar and performed by the apparatus in claim 2. Therefore, claim 17 is rejected for the same reason as claim 2.

Regarding claim 19, in light of the rejection in claim 4, the method in claim 19 is similar and performed by the apparatus in claim 4. Therefore, claim 19 is rejected for the same reason as claim 4.

Claim(s) 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche et al. (“Trimeche”, US Pre-Grant Publication 20100259595 A1), in view of Vincent et al et al. (“Vincent”, US Pre-Grant Publication 20080291217 A1), in view of Comer et al. (“Comer”, US Pre-Grant Publication 20190272674 A1.

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Trimeche and Vincent above.
Trimeche and Vincent do not describe the apparatus of claim 1, 
wherein the mapping comprises applying a different offset to the render pose depending on which anchor pose of the set of anchor poses is selected as the reference anchor pose.
However, these features are well known in the art as taught by Comer. For example, comer discloses the apparatus of claim 1, 
wherein the mapping comprises applying a different offset to the render pose depending on which anchor pose of the set of anchor poses is selected as the reference anchor pose.  (Comer [0009] applies an offset to a virtual object anchor, to determine a location of the virtual object.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Trimeche’s system for generating a synthetic view from multiple camera views, Vincent’s system for providing 3D overlays on a panoramic image with Comer’s AR system using a virtual anchor because with Comer’s system, multiple virtual object anchors cooperate through networked communications so that the virtual object anchors at different physical locations coordinate the relative positioning of the virtual object. [0009].

Regarding claim 18, in light of the rejection in claim 3, the method in claim 18 is similar and performed by the apparatus in claim 3. Therefore, claim 18 is rejected for the same reason as claim 3.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trimeche et al. (“Trimeche”, US Pre-Grant Publication 20100259595 A1), in view of Vincent et al et al. (“Vincent”, US Pre-Grant Publication 20080291217 A1), in view of Kollin et al. (“Kollin”, US Pre-Grant Publication 20160379606 A1).

Regarding claim 13, the claimed invention for claim 1 is shown to be met with explanations from Trimeche and Vincent above.
Trimeche and Vincent do not describe the apparatus of claim 1, 
wherein the retriever circuit is arranged to retrieve second three dimensional image data for a second anchor pose of the set of anchor poses, 
wherein the synthesizer circuit is arranged to synthesize the image using the second three dimensional data, 
wherein the first three dimensional data has a higher quality level than the second three dimensional data.
However, these features are well known in the art as taught by Trimeche, Vincent, and Kollin. For example, Trimeche, Vincent, and Kollin disclose the apparatus of claim 1, 
wherein the retriever circuit is arranged to retrieve second three dimensional image data for a second anchor pose of the set of anchor poses, 
wherein the synthesizer circuit is arranged to synthesize the image using the second three dimensional data, 
wherein the first three dimensional data has a higher quality level than the second three dimensional data.  (Trimeche (Fig. 3 [0057]) may use one or more camera views to determine a synthetic view.  Trimeche may use image quality to determine which camera views to use.
Kollin [0035] changes the resolution of different holograms based on the user’s gaze direction.
Vincent (Fig. 3 [0032]) illustrates 3D image data that overlays a viewpoint.  Annotations such as arrows, lines, and text are rendered in a 3D manner that matches the 3D scene.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Trimeche’s system for generating a synthetic view from multiple camera views, Vincent’s system for providing 3D overlays on a panoramic image with Kollin’s system providing resolution-based holograms because Kollin’s system increases or decreases the image resolution based on gaze direction [0032].  Trimeche [0057] may use image quality to determine which camera views to use, which is a general implementation of Kollin’s system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613